UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): January 19, 2011 WYNN RESORTS, LIMITED (Exact name of registrant as specified in its charter) Nevada 000-50028 46-0484987 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) WYNN LAS VEGAS, LLC (Exact name of registrant as specified in its charter) Nevada 333-100768 88-0494875 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3131 Las Vegas Boulevard South Las Vegas, Nevada (Address of principal executive offices of each registrant) (Zip Code) (702) 770-7555 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencements communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On January 19, 2011, Wynn Resorts, Limited issued a press release announcing that its subsidiaries, Wynn Las Vegas, LLC and Wynn Las Vegas Capital Corp. (together, the “Issuers”), have commenced a consent solicitation to amend certain provisions of the indentures relating to their 7⅞% First Mortgage Notes due 2017, 7⅞% First Mortgage Notes due 2020 and 7¾% First Mortgage Notes due 2020 (collectively, the “Notes”). The proposed amendments would with regard to each series of Notes modify certain provisions to be consistent with the terms that the Issuers propose to include in future issuances of secured notes.A copy of the press release is attached hereto as Exhibit 99.1 and is hereby incorporated by reference. Item 9.01Financial Statements and Exhibits. (d) Exhibits: Exhibit Number Description Press release, dated January 19, 2011, of Wynn Resorts, Limited. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:January 19, 2011 WYNN RESORTS, LIMITED By: /s/ Matt Maddox Matt Maddox Chief Financial Officer and Treasurer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:January 19, 2011 WYNN LAS VEGAS, LLC By: Wynn Resorts Holdings, LLC, its sole member By: Wynn Resorts, Limited, its sole member By: /s/ Matt Maddox Matt Maddox Chief Financial Officer and Treasurer
